Case 4:19-cr-02738-RM-JR Document 9 Filed 10/25/19 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Arizona

United States of America —

    
   

 

 

     
         
 
 

Vv. )
Jan Peter Meister ) Case No. . CR-19-2738-TUC-RM(JR)
)
)
) FILED <5
) Te RECEIVED GED
Defendant . COPY
ARREST WARRANT.
To: Any authorized law enforcement officer CLEA
| ey DsTRISP SE aS
Ep
~ YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary GEA) a vd
(name of person to be arrested) Jan PeterMeister . ;

 

who is accused of an offense. or violation based on the following documéit filed with the court:

& Indictment (1 Superseding Indictment Ol Information © Superseding Information © Complaint
C1 Probation Violation Petition O) Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Count 1, 18:875(c) Threats through interstate commerce

Date: 10/24/2019 AR. F-+-—_———.

' - Issuing officer’s signature

 

City and state: Tucson, Arizona K..Hughes, Deputy Clerk -
, Printed name and title >

 

 

Return
This warrant was received on (date) lol 2Y [aol g _, and the person was arrested on (date) /o0/QS5, [aol 9
at (city and state) Toc san Ariz Ona

Date: _/p/Q25/2°9 . ne dO

go” Arresting officer’s signature

= Supervisor

. lece t
Printed name and title

 

 

 
